Name: 85/542/EEC: Commission Decision of 12 December 1985 accepting an undertaking given in connection with the anti-dumping investigation concerning imports of roller chains for cycles originating in the USSR and terminating the investigation
 Type: Decision
 Subject Matter: political geography;  iron, steel and other metal industries;  competition
 Date Published: 1985-12-13

 Avis juridique important|31985D054285/542/EEC: Commission Decision of 12 December 1985 accepting an undertaking given in connection with the anti-dumping investigation concerning imports of roller chains for cycles originating in the USSR and terminating the investigation Official Journal L 335 , 13/12/1985 P. 0063 - 0064*****COMMISSION DECISION of 12 December 1985 accepting an undertaking given in connection with the anti-dumping investigation concerning imports of roller chains for cycles originating in the USSR and terminating the investigation (85/542/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsidized imports from countries not members of the European Community (1), and in particular Article 10 thereof, After consultations within the Advisory Committee as provided for under the above Regulation, Whereas: A. Provisional action (1) The Commission, by Regulation (EEC) No 2317/85 (2) imposed a provisional anti-dumping duty on imports of roller chains for cycles originating in the USSR and the People's Republic of China. B. Subsequent procedure (2) Following the imposition of the provisional anti-dumping duty, the USSR exporter and certain importers of the product concerned requested and were granted an opportunity to be heard by the Commission and made submissions expressing their views on the duty. (3) The USSR exporter requested and was granted the opportunity to meet representatives of the complainants for the purpose of presenting his opposing views. C. Dumping (4) No new evidence on dumping has been received since the imposition of the provisional duty and the Commission therefore considers its findings on dumping as set out in Regulation (EEC) No 2317/85 to be definitive. Consequently, the preliminary determinations on dumping are confirmed. D. Injury (5) The USSR exporter argued that injury has also been caused by imports originating in other non-member countries not subject to the anti-dumping proceeding and that anti-dumping duties imposed on imports from the USSR and the People's Republic of China only could not be a remedy but would only shift market shares to other low-price exporters. The Commission had already considered this factor in Regulation (EEC) No 2317/85 under paragraph 16. As no fresh evidence regarding injury to the Community industry was received and, in particular, no proof that imports from other non-member countries have been sold at lower prices than those from the USSR and the People's Republic of China or have been dumped was submitted, the Commission therefore confirms the conclusions on injury reached in Regulation (EEC) No 2317/85. E. Community interest (6) One party concerned argued that the introduction of protective measures would not be in the Community's interest because it would make the production of certain bicycles in the Community less competitive. In view of the negligibly low incidence of a price increase of roller chains for cycles on the cost of bicycle production, the Commission's conclusions on Community interest in Regulation 2317/85 remain, however, unchanged. F. Undertaking (7) The USSR exporter, having been informed that the main findings of the preliminary investigation had been confirmed, offered an undertaking concerning its exports of roller chains for cycles to the Community. The effect of this undertaking will be to increase the export price by an amount equivalent to the anti-dumping duty provisionally imposed and will be sufficient to eliminate the injury caused by the dumped imports. In these circumstances the undertaking offered is considered acceptable and the anti-dumping investigation concerning imports of roller chains for cycles originating in the USSR may be terminated without imposition of a definitive anti-dumping duty. No objection to this course of action was raised in the Advisory Committee. The Council is to decide under Article 12 of Regulation (EEC) No 2176/84 on the collection of the amounts secured by way of provisional duty, HAS DECIDED AS FOLLOWS: Article 1 The undertaking given by Autoexport, Moscow, USSR, in connection with the anti-dumping investigation concerning imports of roller chains for cycles falling within subheading No ex 73.29 of the Common Customs Tariff, corresponding to NIMEXE Code ex 73.29-11 originating in the USSR is hereby accepted. Article 2 The anti-dumping investigation referred to in Article 1 is hereby terminated. Done at Brussels, 12 December 1985. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 201, 30. 7. 1984, p. 1. (2) OJ No L 217, 14. 8. 1985, p. 7.